Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the application filed 06/23/2022. Claims 1-20 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-20 of U.S. Patent 11/395,531. 
US Patent 11/395,531
Application 17/847,529
Claim 1: A system comprising: a first band configured with: virtual inputs on a surface sensitive to touch, and touches on a subset of the virtual inputs relates to an activity with a second band; and wireless communication circuitry to communicate first data to a first mobile device, the first data including information that identifies completion of the activity and indicates a time that the subset are touched; wherein the first mobile device communicates second data to a second mobile device to replicate the activity.
Claim 1: A system comprising: a first band configured with: virtual inputs associated with a touch sensor, and touches on a subset of the virtual inputs is an interactive activity with a second band; and wireless communication circuitry to communicate first data to a first mobile device, the first data including information that identifies completion of the interactive activity and indicates a time that the subset are touched; wherein the first band triggers the first mobile device to communicate second data to a second mobile device to replicate the interactive activity.
Claim 2: The system of claim 1, further comprising: the first band configured with circuitry to generate any one of a sound, a vibration, and a tactile sensation in relation to the surface being touched.
Claim 2: The system of claim 1 further comprising: the first band configured with circuitry to generate one of a sound, a vibration, feedback, and a tactile sensation in relation to the virtual inputs.
Claim 3: The system of claim 1, wherein the subset illuminates as a reminder to perform the activity and the touches of the subset are performed in a sequence to complete the activity.
Claim 3: The system of claim 1, wherein the subset illuminates as a reminder for the interactive activity and the touches of the subset are performed in a sequence to complete the interactive activity.  
Claim 4: The system of claim 1, wherein the activity is a group activity to complete with a group of bands.
Claim 4: The system of claim 1, wherein the interactive activity is a group activity to complete with a group of bands.
Claim 5: The system of claim 1, further comprising: circuitry configured to display virtual buttons on a touchscreen of the first band representing the virtual inputs and the virtual buttons are virtual beads.
Claim 5: The system of claim 1 further comprising: circuitry configured to display virtual buttons on a touchscreen of the first band representing the virtual inputs and the virtual buttons are virtual beads.
Claim 6: The system of claim 1, further comprising: the first band configured with a vibration mechanism that generates a tactile vibration, wherein the vibration mechanism activates according to an action of a user or by a control signal.
Claim 6: The system of claim 1 further comprising: the first band configured with a vibration mechanism that generates a tactile vibration, wherein the vibration mechanism activates according to an action of a user or by a control signal.
Claim 7: The system of claim 1, further comprising: the first band configured with a sensor to detect motion for a physical input to the activity.
Claim 7: The system of claim 1, further comprising: the first band configured with a motion sensor that detects a physical input associated with the interactive activity.  
Claim 8: The system of claim 1, wherein the time indicates a period for dwelling on the surface before a registered touch on the subset.
Claim 8: The system of claim 1, wherein the time indicates a period for dwelling on the virtual inputs before a registered touch on the subset.  
Claim 9: The system of claim 1, wherein different characteristics on the surface are associated with rules for a prayer or a meditation.
Claim 9: The system of claim 1, wherein different characteristics on the virtual inputs are associated with rules for a prayer or a meditation.
Claim 10: A method comprising: touching a subset of virtual inputs, on a surface sensitive to touch associated with a first band, relating to an activity with a second band; and communicating, by the first band, first data to a first mobile device, the first data including information that identifies completion of the activity and indicates a time that the subset are touched; wherein the first mobile device communicates second data to a second mobile device to replicate the activity.
Claim 10: A method comprising: touching a subset of virtual inputs, associated with a touch sensor of a first band, relating to an interactive activity with a second band; and communicating, by the first band, first data to a first mobile device, the first data including information that identifies completion of the interactive activity and indicates a time that the subset are touched; wherein the first band triggers the first mobile device to communicate second data to a second mobile device to replicate the interactive activity.
Claim 11: The method of claim 10, further comprising: generating, by the first band, any one of a sound, a vibration, and a tactile sensation in relation to the surface being touched.
Claim 11: The method of claim 10 further comprising: generating, by the first band, one of a sound, a vibration, feedback, and a tactile sensation in relation to the virtual inputs.
Claim 12: The method of claim 10, wherein the subset illuminates as a reminder to perform the activity and the touching of the subset is performed in a sequence to complete the activity.
Claim 12: The method of claim 10, wherein the subset illuminates as a reminder for the interactive activity and the touching of the subset is performed in a sequence to complete the interactive activity.
Claim 13: The method of claim 10, wherein the activity is a group activity to complete with a group of bands.
Claim 13: The method of claim 10, wherein the interactive activity is a group activity to complete with a group of bands.
Claim 14: The method of claim 10, further comprising: displaying, by the first band, virtual buttons on a touchscreen representing the virtual inputs and the virtual buttons are virtual beads.
Claim 14: The method of claim 10 further comprising: displaying, by the first band, virtual buttons on a touchscreen representing the virtual inputs and the virtual buttons are virtual beads.  
Claim 15: The method of claim 10, further comprising: generating, by a vibration mechanism of the first band, a tactile vibration, wherein the vibration mechanism activates according to an action of a user or by a control signal.
Claim 15: The method of claim 10 further comprising: generating, by a vibration mechanism of the first band, a tactile vibration, wherein the vibration mechanism activates according to an action of a user or by a control signal.
Claim 16: The method of claim 10, further comprising: detecting, by a sensor of the first band, motion for a physical input to the activity.
Claim 16: The method of claim 10 further comprising: detecting, by a motion sensor of the first band, a physical input associated with the interactive activity.  
Claim 17: The method of claim 10, wherein the indicates a period for dwelling on the surface before a registered touch on the subset.
Claim 17: The method of claim 10, wherein the time indicates a period for dwelling on the virtual inputs before a registered touch on the subset.  
Claim 18: The method of claim 10, wherein different characteristics on the surface are associated with rules for a prayer or a meditation.
Claim 18: The method of claim 10, wherein different characteristics on the virtual inputs are associated with rules for a prayer or a meditation.  
Claim 19: An activity system, comprising: a memory communicably coupled to a processor and storing: an activity module including instructions that when executed by the processor cause the processor to: receive virtual inputs on a surface sensitive to touch associated with a first band, and touching a subset of the virtual inputs relating to an activity with a second band; and communicate, by the first band, first data to a first mobile device, the first data including information that identifies completion of the activity and indicates a time that the subset are touched; wherein the first mobile device communicates second data to a second mobile device to replicate the activity.
Claim 19: An activity system, comprising: a memory communicably coupled to a processor and storing: an activity module including instructions that when executed by the processor cause the processor to: receive virtual inputs through a touch sensor associated with a first band, wherein touches on a subset of the virtual inputs relate to an interactive activity with a second band; and communicate, by the first band, first data to a first mobile device, the first data including information that identifies completion of the interactive activity and indicates a time that the subset are touched; wherein the first mobile device communicates second data to a second mobile device to replicate the interactive activity.  
Claim 20: The activity system of claim 19, wherein the subset illuminates as a reminder to perform the activity and the touching of the subset is performed in a sequence to complete the activity.
Claim 20: The activity system of claim 19, wherein the subset illuminates as a reminder for the interactive activity and the touches of the subset are performed in a sequence to complete the interactive activity.  

	
Allowable Subject Matter
Claims 1-20 would be allowed if the Double Patenting rejection were overcome with a properly filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715